—Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered May 2, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent withholding petitioner’s good time allowance.
Petitioner, an inmate currently serving a 3 to 6-year sentence for his conviction of reckless endangerment in the first degree, commenced this proceeding challenging a determination withholding 15 months of his good time allowance based upon a tier III disciplinary determination. Supreme Court dismissed the petition and we affirm. Initially, to the extent that petitioner seeks habeas corpus relief, we note that such relief is not appropriate because the determination to withhold good time did not render petitioner’s continued confinement pursuant to his original sentence unlawful (see, People ex rel. *625Hawkins v Scully, 151 AD2d 527, 528; People ex rel. Miranda v Kuhlmann, 127 AD2d 924, lv denied 69 NY2d 612). Moreover, inasmuch as we conclude that the decision to withhold petitioner’s good time allowance was made in accordance with the law and was properly based upon petitioner’s violation of an institutional rule, judicial review is precluded (see, Correction Law § 803 [1] [a]; [4]; Matter of Urbina v McGinnis, 270 AD2d 535, 536). Petitioner’s remaining claims have been examined and found to be unpersuasive.
Mercure, J. P., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.